                        IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF DELAWARE

NINA SHAHIN,

               Plaintiff,

       V.                                       : Civil Action No. 17-1223-LPS
                                                : Court of Common Pleas of the State of
DOVER SAM'S CLUB EAST, INC. and                 : Delaware in and for Kent County
SYNCHRONY BANK,                                 : C.A. No. CPUS-16-001075

               Defendants.

                                         MEMORANDUM

        1.      Introduction. Plaintiff Nina Shahin ("Shahin"), who proceeds pro se, removed this

case from the Court of Common Pleas for the State of Delaware in and for Kent County, Shahin v.

Dover Sam's Club East, Inc., C.A. No. CPUS-16-001075. (D.I. 1, 5, 6, 7) On August 14, 2018, the

Court remanded the case to the Court of Common Pleas for the State of Delaware in and for Kent

County. (D.I. 10, 11)

        2.      Plaintiff filed a motion for reargument, construed by the Court as a motion for

reconsideration. (D.I. 12) She recently filed a motion to amend the motion for reargument, and it

will be granted. (D.I. 13) Plaintiff moves for reconsideration on the grounds that the Court

provides no legal support for its ruling and the presiding judge committed "falsifications" in the

memorandum opinion and order. (D.I. 12) Defendants oppose the motion.

        3.      Motion for Reconsideration. The purpose of a motion for reconsideration is to

"correct manifest errors oflaw or fact or to present newly discovered evidence." Max's Seefood Cqfe

ex rel. Lou-Ann, Inc. v. Quinteros, 176 F.3d 669, 677 (3d Cir. 1999). "A proper Rule 59(e) motion ...

must rely on one of three grounds: (1) an intervening change in controlling law; (2) the availability of




                                                   1
new evidence; or (3) the need to correct a clear error of law or fact or to prevent manifest injustice."

Lazaridis v. Wehmer, 591 F.3d 666, 669 (3d Cir. 2010) (internal citation omitted).

        4.      Plaintiffs displeasure with this Court's rulings does not meet the requisites for

reconsideration. Plaintiff's motions fail on the merits because she has not set forth any intervening

changes in the controlling law; new evidence; or clear errors of law or fact made by the Court in its

two orders to warrant granting reconsideration. See Max's Seefood Ccife, 176 F.3d at 677. Nor does

she address the fact that her claims were fully adjudicated in State Court. Nonetheless, once again

the Court considers the filings of the parties and the evidence of record. Plaintiff has failed to

demonstrate any of the grounds to warrant a reconsideration. For these reasons, the motion will be

denied. (D.I. 12)

        5.      In their opposition, Defendants ask the Court to award their costs and fees in

connection with their opposition and to enjoin Plaintiff from future filings in this Court concerning

them. (D.I. 14) Their request will be denied. The Court notes this is the first motion for

reconsideration Plaintiff has filed in this action and it is the only case filed in this Court naming

Plaintiff and Defendants.

        6.      Conclusion. The Court will: (1) grant Plaintiff's motion to amend her motion for

reconsideration (D.I. 13); (2) deny Plaintiff's motion for reconsideration (D.I. 12); and (3) deny

Defendant's request for costs and fees and to enjoin Plaintiff (D.I. 14). An appropriate order will be

entered.



March 13, 2019                                           HONO BLE LEONARD P. S      :C
Wilmington, Delaware                                     UNITED STATES DISTRICT JUDGE




                                                    2
